Order entered November 19, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01328-CV

                  IN THE INTEREST OF J.S., JR., ET AL., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JC-13-00877-W

                                          ORDER
       Before the Court is Dallas County District Clerk Felicia Pitre’s November 15, 2018

request for extension of time to file the record. We GRANT the request and ORDER the clerk’s

record be filed no later than November 26, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE